Citation Nr: 0822754	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946 and December 1950 to December 1951.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Milwaukee, Wisconsin Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Based on the decision herein, the issue of entitlement to 
service connection for bilateral hearing loss is remanded to 
the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  An unappealed September 1990 rating decision denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.

2.  Evidence associated with the claims file since the 
unappealed September 1990 rating decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  This is so because the Board is 
taking action favorable to the veteran by reopening the 
veteran's claim.  As such, this decision poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a September 1990 rating decision, the RO denied service 
connection for bilateral hearing loss because such disability 
was not incurred in or caused by active military service.  
The veteran did not perfect an appeal.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).

In December 2002, the veteran filed a claim to reopen.  In an 
August 2003 rating decision, the RO found new and material 
evidence to reopen the veteran's claim for bilateral hearing 
loss.  Such a determination, however, is not binding on the 
Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).

Because the September 1990 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. "New" evidence means 
existing evidence not previously submitted to VA. "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).

Evidence before the RO in September 1990 included the 
veteran's service medical records and VA treatment records.  
The veteran's service medical records were negative for any 
complaints of or treatment for hearing loss.  The August 1946 
and November 1951 separation examinations, and October 1976 
final reserve examination showed normal whisper tests with 
15/15 and no hearing loss complaints or treatment.  A 
November 1988 VA medical record diagnosed sensorineural 
bilateral hearing loss.  At the time of the RO's September 
1990 decision, there was no medical evidence regarding a 
nexus between the veteran's bilateral hearing loss and his 
inservice noise exposure.  Accordingly, the RO denied service 
connection.

Since the last final decision regarding the veteran's claim 
for service connection for bilateral hearing loss in 
September 1990, the RO received a May 2003 VA medical record 
that diagnosed bilateral sensorineural hearing loss, copies 
of the veteran's active duty for training certifications, 
veteran's statements, articles, press releases, inservice 
pictures, and two lay statements.  Additionally, the RO 
received an August 2003 VA audiological examination that 
diagnosed bilateral hearing loss and opined that it was more 
likely than not that the hearing loss was not 
service-connected.  There are no private medical records of 
record.

Service connection for bilateral hearing loss requires 
medical evidence of a current disability; evidence of 
inservice incurrence or aggravation of the disability; and 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The evidence received 
since the September 1990 RO decision is new because it was 
not previously submitted to VA.  It is also material because 
it reiterates the veteran's inservice noise exposure and 
current bilateral hearing loss, and provides a nexus opinion 
regarding hearing loss and active military service; thus, it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Accordingly, the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened; the claim is granted to this extent only.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, remand is 
required for additional development in accordance with VA's 
duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Remand is required 
to obtain an additional medical opinion regarding the 
etiology of bilateral hearing loss.  Although an August 2003 
VA audiological examination was obtained, the examiner's 
opinion failed to address inservice and post-service 
occupational and recreational noise exposure.  The examiner 
opined that it was more likely than not that the hearing loss 
was not service-connected because no new evidence of noise 
exposure presented at the testing was beyond what is normally 
expected while serving in the armed forces.  Additionally, 
the examiner opined that hearing loss was not 
service-connected due to a lack of records indicating a 
complaint by the veteran of hearing loss while in service or 
shortly after discharge.  See 38 C.F.R. § 3.303(d) (service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).  Accordingly, an additional medical opinion is 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must request from the veteran a 
statement regarding his post-service 
noise exposure, to include occupational 
and recreational noise exposure.

3.	After receipt of any additional 
evidence, the RO must obtain a medical 
opinion from an otolaryngologist or an 
ear, nose, and throat specialist.  The 
physician must be reminded that VA law 
and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  The physician must 
examine the entire claims file in 
conjunction with the examination.  
After a review of the examination 
findings already of record, any history 
of inservice and post-service noise 
exposure, and the entire evidence of 
record, the physician must render an 
opinion as to whether any current 
bilateral hearing loss is related to 
the veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
physician must support any opinion with 
citation to evidence in the record and 
not merely cite conclusions reached in 
the prior VA opinion.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
must be typed.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


